Filed Pursuant to Rule 497(e) 1933 Act File No. 333-191807 1940 Act File No. 811-22899 Capital Guardian Funds Trust November 7, 2014 On behalf of Capital Guardian Funds Trust (the “Trust”) and pursuant to Rule 497(e) under the Securities Act of 1933, as amended, attached for filing are exhibits containing interactive data format risk/return summary information that mirrors the risk/return summary information in a supplement, dated October 29, 2014, to the Prospectus for Capital Guardian Core Balanced Fund, which was filed pursuant to Rule 497(e) on October 29, 2014.The purpose of this filing is to submit the 497(e) filing dated October 29, 2014 in XBRL format for Capital Guardian Core Balanced Fund. The XBRL exhibits attached hereto consist of the following: Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE
